Case 6:20-cv-01220-WWB-LRH Document 38 Filed 07/31/20 Page 1 of 3 PageID 240



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF FLORIDA


    JOHN DOE,                                             Case No. 6:20-cv-01220-WWB-LRH

    Plaintiff,                                            Judge: BERGER

    v.                                                     JOINT MOTION FOR LEAVE TO
                                                           CONDUCT CASE MANAGEMENT
    EMBRY-RIDDLE AERONAUTICAL                              CONFERENCE BY VIDEO
    UNIVERSITY, INC.                                       CONFERENCE OR
                                                           TELECONFERENCE
    Defendant



           Plaintiff John Doe and Defendant Embry-Riddle Aeronautical University respectfully submit

this Joint Motion for Leave to Conduct a Case Management Conference by Video Conference or

Teleconference. Currently, the parties are required to meet in person by August 27, 2020. See Related

Case Order and Track Two Notice (Doc#17).

           As ground for this Motion, the parties believe that Counsel will be able to discuss the matters

in a good faith effort to comply with the requirements of Federal Rule of Civil Procedure 16(b)(2)

through a video or teleconference. The parties have worked in a cooperative manner thus far in the

litigation.

           As ground for this Motion, the parties believe that Counsel will be able to adequately discuss

the matters with the Court through a video or teleconference. In addition, the Parties’ lead counsel

reside outside of Florida. Counsel seek to avoid travel expenses and the inconvenience and disruption

of travel. Counsel is also concerned with the health risks related to the COVID-19 pandemic. And

wish to avoid the potential for quarantines upon returning from Florida.1



1
 Plaintiff’s Counsel particularly wishes to avoid travel because Plaintiff’s Counsel resides with a person
with an underlying medical condition who is at increased risk for severe illness from COVID-19.

                                                     1
Case 6:20-cv-01220-WWB-LRH Document 38 Filed 07/31/20 Page 2 of 3 PageID 241




       Wherefore, the Parties respectfully requests leave to conduct that the Case Management

Conference by video conference, teleconference, or other electronic means.



                                                     FOR PLAINTIFF:

                                                     /s/ Joshua Engel
                                                     JOSHUA ADAM ENGEL (OH 0075769)
                                                             (TRIAL COUNSEL)
                                                             Pro hac vice application to be submitted
                                                     ANNE TAMASHASKY (OH 0064393)
                                                             Pro hac vice application to be submitted
                                                     ENGEL AND MARTIN, LLC
                                                     4660 Duke Drive, Ste. 101
                                                     Mason, OH 45040
                                                     (513) 445-9600
                                                     (513) 492-8989 (Fax)
                                                     engel@engelandmartin.com

                                                     /s/ Lori A. Sochin
                                                     Lori A. Sochin (FL 013048)
                                                     LUBELL | ROSEN
                                                     1 Alhambra Plaza, Suite 1410
                                                     Coral Gables, FL 33134
                                                     (305) 655-3425
                                                     (305) 442-9047
                                                     las@lubellrosen.com

                                                     FOR DEFENDANT:

                                                     /s/ Shaina Stahl
                                                     Shaina Stahl (Florida Bar No. 77643)
                                                             (TRIAL COUNSEL)
                                                     NELSON MULLINS BROAD & CASSEL
                                                     390 N. Orange Avenue, Suite 1400
                                                     Orlando, FL 32801
                                                     (407) 839-4200
                                                     shaina.stahl@nelsonmullins.com

                                                     Daniel A. Cohen
                                                             pro hac vice
                                                     Jeffrey R. Daniel
                                                             pro hac vice
                                                     NELSON MULLINS RILEY &
                                                     SCARBOROUGH LLP
                                                     201 17th Street NW, Suite 1700
                                                2
Case 6:20-cv-01220-WWB-LRH Document 38 Filed 07/31/20 Page 3 of 3 PageID 242



                                                         Atlanta, GA 30363
                                                         (404) 322-6000
                                                         dan.cohen@nelsonmullins.com
                                                         jeff.daniel@nelsonmullins.com




                                     CERTIFICATE OF SERVICE
         This certifies that the foregoing was filed electronically on July 31, 2020. Notice of this filing
will be sent to all parties by operation of the Court’s electronic filing system.


                                                         ____/s/ Joshua Engel ______
                                                         Joshua Adam Engel (Ohio No. 0075769)
                                                         (pro hac vice)


                                CERTIFICATION OF COUNSEL
         Pursuant to Local Rule 3.01(g) and Fed R. Civ. P. 37(a)(1), the undersigned counsel certifies
that before filing this Motion counsel conferred with counsel for the opposing party in a good faith
effort to resolve the issues raised by the motion and obtain the relief sought without court action.
                                                         ____/s/ Joshua Engel ______
                                                         Joshua Adam Engel (Ohio No. 0075769)
                                                         (pro hac vice)




                                                    3
